DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 1, recites “the crank” which is indefinite because it is unclear which crank the Applicant is referring to because claim 8 discloses two cranks.  Is the Applicant trying to refer to a specific one of the two cranks?  Does each crank comprise the limitations from claim 11?
Claim 15, line 1, recites “the transmission mechanism” which is indefinite because it is unclear which transmission mechanism the Applicant is referring to because claim 8 discloses two transmission mechanisms.  Is the Applicant trying to refer to a specific one of the two transmission mechanisms?  Does each transmission mechanism comprise the limitations from claim 11?  Claim 16 also refers to “the transmission mechanism” in line 3.
Claim 16, line 1, recites “the crank” which is indefinite because it is unclear which crank the Applicant is referring to because claim 8 discloses two cranks.  Is the Applicant trying to refer to a specific one of the two cranks?  Does each crank comprise the limitations from claim 11?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 9, and 11-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 111434574 A; see provided machine translation) in view of Huot (FR 1002832 A; see provided machine translation).
Regarding claim 1, Lin et al. discloses a crank structure of a bicycle, the crank structure comprising:
a crank mechanism (10), comprising a crank (11), a shaft end gear (14 is a gear per Page 5 of the machine translation) disposed on one end of the crank and a treadle end gear (15 is a gear per Page 5 of the machine translation) disposed on another end of the crank;
a transmission mechanism (20) disposed in the crank; and
a rotation arm unit (30A, 50), comprising a first rotation arm (50) and a second rotation arm (30A), wherein two ends of the second rotation arm are respectively connected to one end (the end where 36 is located in Figure 10) of the first rotation arm and the treadle end gear (the end where 35 is located in Figure 10).
Lin et al. does not disclose that the transmission mechanism comprises a rotation shaft and a first gear and a second gear connected to two ends of the rotation shaft, wherein the first gear and the shaft end gear are engaged for transmission, and the second gear and the treadle end gear are engaged for transmission.
Huot teaches a transmission mechanism that comprises a rotation shaft (24) and a first gear (the left 23 in Figure 5) and a second gear (the right 23 in Figure 5) connected to two ends (see Figure 5) of the rotation shaft, wherein the first gear and a shaft end gear (the left 22 in Figure 5) are engaged for transmission, and the second gear and a treadle end gear (the right 22 in Figure 5) are engaged for transmission.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission mechanism of Lin et al. to be comprised of a rotation shaft and a first gear and a second gear connected to two ends of the rotation shaft, to have the first gear and the shaft end gear be engaged for transmission, and to have the second gear and the treadle end gear be engaged for transmission, as taught by Huot, for the purpose of providing a transmission mechanism that has less parts and which allows gear ratios to be optimized.
Regarding claim 2, Lin et al. discloses that the crank comprises an outer housing (12) and an inner housing (13) correspondingly engaged with the outer housing, and the treadle end gear having a front convex column (the end of 15 in Figure 3 that 153 and 154 is formed in).
Lin et al. in view of Huot does not disclose that the outer housing comprises a first connection hole, the inner housing comprises a shaft sleeve extended therefrom, the treadle end gear comprises a front convex column and a rear convex column respectively extended from two ends thereof, the front convex column is disposed corresponding to the first connection hole, the rear convex column is jointly disposed in the shaft sleeve with a bearing to make the treadle end gear be supported between the outer housing and the inner housing.
 Huot teaches an outer housing (6-8) that comprises a first connection hole (the hole in 8 that the lower shaft portion of the right 22 extends from), the inner housing comprises a shaft sleeve (the sleeve that supports the upper shaft portion of the right 22 in Figure 5) extended therefrom, the treadle end gear comprises a front convex column (the lower shaft portion of the right 22 in Figure 5) and a rear convex column (the upper shaft portion of the right 22 in Figure 5) respectively extended from two ends thereof, the front convex column is disposed corresponding to the first connection hole (see Figure 5), the rear convex column is jointly disposed in the shaft sleeve with a bearing (the ball bearing shown in Figure 5) to make the treadle end gear be supported between the outer housing and the inner housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crank structure of Lin et al. in view of Huot to have the outer housing be comprised a first connection hole, to have the inner housing comprise a shaft sleeve extended therefrom, to have the treadle end gear comprise a front convex column and a rear convex column respectively extended from two ends thereof, to have the front convex column be disposed corresponding to the first connection hole, to have the rear convex column be jointly disposed in the shaft sleeve with a bearing to make the treadle end gear be supported between the outer housing and the inner housing, as taught by Huot, for the purpose of providing a crank structure that provides a greater amount of support to the treadle end gear thereby providing a more stable pedal feel.
Regarding claim 3, Lin et al. discloses that the outer housing comprises a round column (121) extended therefrom, the inner housing comprises a second connection hole (131), the shaft end gear is disposed in the second connection hole and adapted to sheathe the round column.
Regarding claim 4, Lin et al. discloses that the front convex column comprises a positioning plane (a plane formed on 152 in Figure 3), the second rotation arm comprises a mounting slot (the slot in 30A that has two holes as shown in Figure 10) and a latching plane (a plane of the mounting slot) disposed in the mounting slot, the front convex column is disposed in the mounting slot, and the latching plane and the positioning plane are mutually latched.
Regarding claim 5, Lin et al. discloses that the front convex column comprises two positioning holes (153, 154) defined on an end surface thereof, the second rotation arm comprises two through holes (see the two adjacent round through holes formed in 30A as shown in Figure 10) communicating with the mounting slot, and each of the positioning holes is disposed corresponding to each of the through holes to allow a screw to pass and be locked.
Regarding claim 8, Lin et al. discloses a crank assembly of a bicycle, the bicycle comprising a central shaft engage seat (87), and the crank assembly comprising:
a central shaft (83), disposed in the central shaft engage seat;
a set of crank structures (10, 20, 30A, 50), respectively connected to two ends of the central shaft, wherein each of the crank structures comprises a crank mechanism (10), a transmission mechanism (20) and a rotation arm unit (30A, 50), the crank mechanism comprises a crank,
a shaft end gear (14 is a gear per Page 5 of the machine translation) disposed on one end of the crank and a treadle end gear (15 is a gear per Page 5 of the machine translation) disposed on another end of the crank, the transmission mechanism is disposed in the crank;
the rotation arm unit comprises a first rotation arm (50) and a second rotation arm (30A), and two ends of the second rotation arm are respectively connected to one end of the first rotation arm and the treadle end gear; and
a set of abutting members (40), each of the abutting members adapted to sheathe each of the shaft end gears and located between each of the cranks and the central shaft engage seat.
Lin et al. does not disclose that the transmission mechanism comprises a rotation shaft and a first gear and a second gear connected to two ends of the rotation shaft, the first gear and the shaft end gear are engaged for transmission, and the second gear and the treadle end gear are engaged for transmission.
Huot teaches a transmission mechanism that comprises a rotation shaft (24) and a first gear (the left 23 in Figure 5) and a second gear (the right 23 in Figure 5) connected to two ends (see Figure 5) of the rotation shaft, the first gear and a shaft end gear (the left 22 in Figure 5) are engaged for transmission, and the second gear and a treadle end gear (the right 22 in Figure 5) are engaged for transmission.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission mechanism of Lin et al. to be comprised of a rotation shaft and a first gear and a second gear connected to two ends of the rotation shaft, to have the first gear and the shaft end gear be engaged for transmission, and to have the second gear and the treadle end gear be engaged for transmission, as taught by Huot, for the purpose of providing a transmission mechanism that has less parts and which allows gear ratios to be optimized.
Regarding claim 9, Lin et al. discloses a chain wheel (85) adapted to sheathe the shaft end gear and disposed between one of the cranks and one of the abutting members.
Regarding claim 11, Lin et al. discloses that the crank comprises an outer housing (12) and an inner housing (13) correspondingly engaged with the outer housing, and the treadle end gear having a front convex column (the end of 15 in Figure 3 that 153 and 154 is formed in).
Lin et al. in view of Huot does not disclose that the outer housing comprises a first connection hole, the inner housing comprises a shaft sleeve extended therefrom, the treadle end gear comprises a front convex column and a rear convex column respectively extended from two ends thereof, the front convex column is disposed corresponding to the first connection hole, the rear convex column is jointly disposed in the shaft sleeve with a bearing to make the treadle end gear be supported between the outer housing and the inner housing.
 Huot teaches an outer housing (6-8) that comprises a first connection hole (the hole in 8 that the lower shaft portion of the right 22 extends from), the inner housing comprises a shaft sleeve (the sleeve that supports the upper shaft portion of the right 22 in Figure 5) extended therefrom, the treadle end gear comprises a front convex column (the lower shaft portion of the right 22 in Figure 5) and a rear convex column (the upper shaft portion of the right 22 in Figure 5) respectively extended from two ends thereof, the front convex column is disposed corresponding to the first connection hole (see Figure 5), the rear convex column is jointly disposed in the shaft sleeve with a bearing (the ball bearing shown in Figure 5) to make the treadle end gear be supported between the outer housing and the inner housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crank structure of Lin et al. in view of Huot to have the outer housing be comprised a first connection hole, to have the inner housing comprise a shaft sleeve extended therefrom, to have the treadle end gear comprise a front convex column and a rear convex column respectively extended from two ends thereof, to have the front convex column be disposed corresponding to the first connection hole, to have the rear convex column be jointly disposed in the shaft sleeve with a bearing to make the treadle end gear be supported between the outer housing and the inner housing, as taught by Huot, for the purpose of providing a crank structure that provides a greater amount of support to the treadle end gear thereby providing a more stable pedal feel.
Regarding claim 12, Lin et al. discloses that the outer housing comprises a round column (121) extended therefrom, the inner housing comprises a second connection hole (131), the shaft end gear is disposed in the second connection hole and adapted to sheathe the round column.
Regarding claim 13, Lin et al. discloses that the front convex column comprises a positioning plane (a plane formed on 152 in Figure 3), the second rotation arm comprises a mounting slot (the slot in 30A that has two holes as shown in Figure 10) and a latching plane (a plane of the mounting slot) disposed in the mounting slot, the front convex column is disposed in the mounting slot, and the latching plane and the positioning plane are mutually latched.
Regarding claim 14, Lin et al. discloses that the front convex column comprises two positioning holes (153, 154) defined on an end surface thereof, the second rotation arm comprises two through holes (see the two adjacent round through holes formed in 30A as shown in Figure 10) communicating with the mounting slot, and each of the positioning holes is disposed corresponding to each of the through holes to allow a screw to pass and be locked.
Allowable Subject Matter
Claims 6, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (CN 105947090 A) discloses a bicycle crank structure that is comprised of a crank arm, a pedal attached to one end of the crank arm, a central shaft engagement seat comprising a central shaft attached to another end of the crank arm, a transmission mechanism comprised of a rotation shaft and a two gears, one of the gears engages with a gear located at the central shaft engagement seat, and the other gear engages with a gear attached to a shaft extending from the pedal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656